385 So. 2d 1167 (1980)
Loretta QUINN et al., Appellants,
v.
The HOUSING AUTHORITY OF the CITY OF ORLANDO, Florida, Appellee.
Nos. 79-1083/T4-558 to 79-1091/T4-558H.
District Court of Appeal of Florida, Fifth District.
August 27, 1980.
James C. Hauser, Orlando, for appellants.
H. Richard Bates of Anderson & Rush, Orlando, for appellee.
COBB, Judge.
This is the consolidated appeal of nine tenants living in rental housing leased from the Housing Authority. The Housing Authority filed complaints against the tenants seeking to evict them for non-payment of rent. The complaints were signed by the director of the Housing Authority. The tenants answered, raised affirmative defenses, and filed counterclaims. One of the affirmative defenses alleged that the complaints were filed by a corporation and signed by a non-lawyer. In its answers to requests for admissions, the Housing Authority admitted: (1) it is a corporation, and (2) its pleadings for eviction were signed by a non-attorney.
The Housing Authority moved for partial summary judgments on its eviction actions. In turn, the tenants moved for partial summary judgments or alternatively for dismissals on the ground that the complaints were filed by a corporation and signed by a non-attorney. The trial court granted the Housing Authority's motions and denied the tenants' motions. The tenants appealed.
A corporation is not a person and, therefore, a corporation cannot designate a non-attorney employee to represent it. Instead, a corporation must be represented by an attorney. Nicholson Supply Co. v. First Federal Savings & Loan Association, 184 So. 2d 438 (Fla. 2d DCA 1960); Angelini v. Mobil Home Village, Inc., 310 So. 2d 776 (Fla. 1st DCA 1975); Southeastern Associates, Inc. v. First Georgia Bank, 362 So. 2d 967 (Fla. 1st DCA 1978). Therefore, the partial summary judgment entered in favor of the Housing Authority was void and is hereby quashed and the trial court is directed to grant the tenants' motions for dismissal without prejudice. Due to our disposition of this issue, we do not need to decide the merits of appellants' other contentions.
QUASHED and REMANDED with directions.
FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.